Citation Nr: 0027184	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  98-03 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
December 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

The veteran contends he has a psychiatric disorder 
attributable to his period of active service.  There are many 
diagnoses of record of psychiatric disabilities including 
PTSD, dysthymia, schizophrenia, major depression, and 
anxiety.  There are multiple recent diagnoses of PTSD, 
dysthymia and major depression.  

The Board notes that an April 1997 fee-basis VA examination 
was attended by the veteran.  As reflected in a June 1997 
rating decision, the RO had originally denied his claim in 
part on the basis that the veteran had not attended a VA 
examination in June 1997.  In a statement received in August 
1997, the veteran related that he did attend the April 1997 
VA psychiatric examination, but was never notified of a June 
1997 examination.  Upon learning from the fee-basis provider 
in a January 1998 statement that the veteran did attend an 
April 1997 examination, the RO attempted to procure the 
examination report from the provider.  However, the provider 
has asserted that the reports are "held up in VA's system," 
awaiting return to the provider for its authorized signature.  
Further documentation, to include a March 1998 deferred 
rating decision, indicates confusion among VA employees as to 
whether the report of a September 1997 VA examination is 
truly a report of the April 1997 VA examination.  The veteran 
has consistently asserted that he attended the April 1997 VA 
examination (as verified by the fee-basis provider) and has 
asked that the examination be made part of the record.  The 
record raises the strong possibility that there is in VA's 
possession an April 1997 VA examination report that has not 
been made part of the record, and that the veteran believes 
may help support his claim.  Where a dispute arises as to the 
content of the record and where the documents proffered by 
the appellant are within the Secretary's control and could 
reasonably be expected to be a part of the record before the 
Secretary and the Board, such documents are, in contemplation 
of law, before the Secretary and the Board and should be 
included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).    

VA treatment records in May 1990 indicate that the veteran 
was being advised regarding filing a claim for Social 
Security Administration (SSA) disability benefits.  During a 
September 1997 VA examination, the veteran indicated he was 
in receipt of Social Security Administration disability 
benefits for cardiac problems and psychiatric problems.  The 
accuracy of the medical diagnoses and histories of record 
appear to be very much at issue in this case.  Thus, the 
pertinent SSA records, in the government's possession, would 
be very helpful in evaluating the evidence.  They should be 
obtained and included in the record.  38 U.S.C.A. § 5106 
(West 1991).

Also, the RO has adjudicated the veteran's claim for service 
connection for PTSD under a now out-of-date legal standard, 
which includes a requirement of "a clear diagnosis" of PTSD 
for service connection for PTSD.  Adjudication under this 
standard is legal error.  Harth v. West, 14 Vet. App. 1 
(2000).  Pursuant to Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993), after closely reviewing the evidence, the Board is 
of the opinion that there is a strong possibility that the 
veteran would be prejudiced were the Board to adjudicate the 
claim for service connection for PTSD under the proper legal 
standard in the first instance.  Thus, the matter is being 
returned to the RO for adjudication under the proper legal 
standard, found in 38 C.F.R. § 3.304(f) (1999), made 
retroactive effective March 7, 1997, which no longer requires 
evidence of a clear diagnosis of PTSD.  Harth.

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
and procedural development is essential for a proper 
appellate decision and, therefore, remands the matter to the 
RO for the following action:


1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for 
psychiatric disability.  After obtaining 
any required releases from the veteran, 
the RO should request copies of all 
indicated records which have not been 
previously obtained. 

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  Any 
records received should be associated 
with the claims folder.  

3.  The RO should attempt to verify 
whether the report of a VA examination 
that the veteran attended in April 1997 
is reasonably obtainable, or is in fact 
mistakenly identified as the September 
1997 VA examination report contained in 
the claims file.  The RO should make a 
clear report of its findings and actions 
regarding this matter to the veteran, and 
give him the opportunity to respond to 
any such findings. 

4.  The RO should develop and 
readjudicate the claim for service 
connection in light of the newly received 
evidence, and under the proper legal 
standard for service connection for PTSD 
contained in 38 C.F.R. § 3.304(f) (1999), 
and elaborated upon in Harth v. West, 14 
Vet. App. 1 (2000).  The RO should make 
explicit any determinations as to well 
groundedness, weighing of the evidence, 
and required development in the context 
of the procedural history, evidence, and 
current legal standards before it.  

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided with a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence.  Thereafter, the 
case should be returned to the Board for further appellate 
review, if otherwise in order.  The purposes of this REMAND 
are to obtain additional medical information and to ensure 
that the veteran is afforded due process of law.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


